Citation Nr: 1223240	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-29 232	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder higher than  30 percent before February 16, 2010, higher than 50 percent before April 6, 2011, and higher than 70 percent from April 6, 2011.  

2.  Entitlement to a higher initial rating for right knee laxity higher than 10 percent before March 30, 2011, and an initial higher than 30 percent from March 30, 2011.  

3.  Entitlement to a higher initial rating for right knee medial meniscus tear with degenerative changes and ligament injury higher than 10 percent.  

4.  Entitlement to a higher initial rating for a low back disability with scoliosis of the lumbar spine and degenerative changes at a compensable level before February 16, 2010, and a rating higher than 10 percent from February 16, 2010.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty service from June 1979 to March 1992 and from February 2003 to May 2004.  She also served in the United States Army Reserve from April 1992 to January 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Veteran requested a hearing before the Board.  In February 2012, the Veteran did not appear for the scheduled hearing.  As there is no record of a timely request for postponement, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

The claim for a total disability rating for compensation based on individual unemployability before March 30, 2011, is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before February 16, 2010, posttraumatic stress disorder was manifested by a disability picture that equated to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which is not covered in the rating criteria, but occupational and social impairment with reduced reliability and productivity were not demonstrated.


2.  From February 16, 2010, to April 6, 2011, posttraumatic stress disorder was manifested by a disability picture that equated to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association , which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which are not covered in the General Rating Formula, but occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood were not demonstrated.

3.  From April 2011, the posttraumatic stress disorder is manifested by a disability picture that equates to occupational and social impairment with deficiencies in most areas, such as work, family relations, and judgment under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which are not covered in the General Rating Formula, but total occupational and social impairment are not demonstrated. 

4.  Before March 30, 2011, the right knee laxity was manifested by no more than slight instability; from March 30, 2011, the right knee laxity is manifested by severe instability.     

5.  The right knee medial meniscus tear with degenerative changes and ligament injury is manifested by locking, pain, effusion, a positive tests for a meniscal tear.  







6.  Before February 16, 2010, the low back disability was manifested by forward flexion greater than 85 degrees, a combined range of motion greater than 235 degrees without painful motion, muscle spasm, guarding, or localized tenderness.

7.  From February 16, 2010, the low back disability was manifested flexion to 85 degrees and a combined range of motion of 235 degrees.

8.  From March 30, 2011, the low back disability is manifested a combined range of motion that more nearly approximates not greater than 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for posttraumatic stress disorder higher than 30 percent before February 16, 2010, for an initial rating higher than 50 percent from February 16, 2010, to April 2011, and an initial rating higher than 70 percent from April 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating for right knee laxity higher than 10 percent before March 30, 2011, and an initial higher than 30 percent from March 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an initial rating of 20 percent for a right knee medial meniscus tear with degenerative changes and ligament injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011).






4.  The criteria for an initial compensable rating for a low back disability with scoliosis of the lumbar spine and degenerative changes before February 16, 2010, have not been met; the criteria for an initial rating higher than 10 percent before March 30, 2011, have not been met; the criteria for an initial rating of 20 percent from March 30, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the initial rating claims, the RO provided pre-adjudication VCAA notice by letter, dated in June 2007, on the underlying claims of service connection.  Where, as here, the claims of service connection have been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Dingess at 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded VA examinations.  





The Veteran was also afforded VA examinations in October 2007, in February 2010, in March 2011, and in April 2011.  As the reports contain a history and findings and discussion of the pertinent facts in sufficient detail so that the Board decision is a fully informed one, the reports are adequate to decide the initial rating claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Posttraumatic Stress Disorder 

Criteria for Rating a Psychiatric Disorder

Posttraumatic stress disorder is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; 





impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Other Factors for Consideration

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or the effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, symptoms identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV. 

A GAF score of 61 to 70 indicates some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

A GAF score of 31 to 40 indicates major impairment in several areas, such as work, family relations, judgment, thinking, or mood (for example unable to work).




A Rating Higher than 30 percent before February 16, 2010

Before February 16, 2010, posttraumatic stress disorder was rated 30 percent.  The criteria for the next higher rating, 50 percent rating, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

VA records show that in May 2007 the Veteran's affect was anxious in May 2007.  In October 2007, her affect was appropriate and her speech was normal.  

The Veteran did not present with circumstantial, circumlocutory, or stereotyped speech.  The October 2007 examiner determined that there is no impairment of the Veteran's thought processes or her ability to communicate.

The Veteran did not experience panic attacks more than once a week.  In October 2007, the Veteran denied any panic attacks.  

The Veteran did not show any difficulty in understanding complex commands.

The Veteran showed no impairment of short- and long-term memory.  In October 2007, the Veteran's memory was good regarding both long-term and short-term memory.  

The Veteran did not show impaired judgment or abstract thinking.  In May 2007 her thought processes were logical and her insight was fair.  The October 2007 examiner described the Veteran's thought processes as linear, logical, and goal-directed.  


The Veteran showed some disturbances of motivation and mood.  Treatment records occasionally showed depression, although in October 2007, the Veteran denied any depression or anxiety.  In August 2008, the Veteran's daughter submitted a statement noting mood swings with quickness to anger.    

The Veteran did not exhibit difficulty in establishing and maintaining effective work and social relationships.  In October 2007, for occupational history, the Veteran stated that after her last period of active duty she returned to her job in manufacturing until August 2005, when she left the job because of the working conditions, including 12 hour shifts with alternating one month days and one month nights.  She also stated that the heat in the plant was excessive, which made work there uncomfortable.  Since August 2005 and currently she was working as a meter reader with an utility company and she was having no difficulties.  She was functioning well in the Army Reserve. 

For social relationships, the Veteran had been divorced for years and she was a single parent with one daughter who was 19 and currently in college.  The Veteran stated that she got along well with her coworkers, family, and friends, but preferred to socialize with military people.  She stated that she had not dated any other in 18 months. 

The symptoms associated with the diagnosis of posttraumatic stress disorder were sleep disturbance, nightmares, intrusive thoughts, irritability, social isolation, hyperarousal, hypervigilance, and avoidance of reminders of the stressful events in Iraq.  The Veteran stated that the symptoms did not interfere with her work, but did interfere with her social life to the extent it was difficult to interact with other people.







Analysis 

Before February 16, 2010, despite her symptoms of posttraumatic stress disorder the Veteran had no difficulties at work and she was functioning well in the Army Reserve.  The Veteran stated that she got along well with her coworkers.  

As for social adjustment, the Veteran was a single parent and her daughter was attending college.  The Veteran stated that while she got along with her family and friends, she was socially isolated, for example, she had not dated any one in over a year, and she preferred to socialize with military people.  

As for the symptoms associated with the diagnosis of posttraumatic stress disorder, such as sleep disturbance, nightmares, intrusive thoughts, irritability, social isolation, hyperarousal, hypervigilance, and avoidance of reminders of the stressful events in Iraq, the Veteran stated that the symptoms did not interfere with her work.  To this extent the symptoms associated with the diagnosis of posttraumatic stress did not result in reduced reliability and productive at work, the criteria for the next higher rating. 

The Veteran did have some degree of social impairment, because of irritability and a lack of patience, but the effect on occupational impairment had not risen to the level of reduced reliability and productive at work, the criteria for the next higher rating. 

As for the GAF score, the GAF score was 65 on VA examination in October 2007.  A GAF score in the range of 61 to 70 suggests mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and with some meaningful interpersonal relationships.  The GAF score is commensurate with the symptoms of posttraumatic stress disorder as described by the Veteran and the degree of occupational and social impairment as reported by VA and by the VA examiner, which is wholly consistent with the 30 percent rating before February 16, 2010.  


Reconciling the various findings into a consistent disability picture, overall the symptoms, including symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, such as sleep disturbance, nightmares, intrusive thoughts, irritability, social isolation, hyperarousal, hypervigilance, and avoidance of reminders of the stressful events in Iraq, did not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity, which are the criteria for a 50 percent rating before February 16, 2010. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have bene met at any time before February 16, 2010. 

In summary, the preponderance of the evidence is against a rating higher than 30 percent at any time before February 16, 2010.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

A Rating Higher than 50 percent from February 16, 2010, to April 6, 2011

From February 16, 2010, to April 6, 2011, posttraumatic stress disorder was rated 50 percent.  The criteria for the next higher rating, 70 percent rating, are occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  




The record does not include any evidence of suicidal ideation.  In February 2010, the VA examiner noted no suicidal thoughts or attempts.  In February 2010, May 2010, July 2010, September 2010 and December 2010, the Veteran denied both suicidal and homicidal ideation.  

The record does not show obsessional rituals which interfere with routine activities.  The February 2010 VA examiner found no obsessional rituals or behavior.  

The Veteran's speech was not intermittently illogical, obscure or irrelevant.  Her speech was described as hesitant in February 2010.  

The Veteran did not experience near- continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Her mood was noted as depressed; however, the depression did not affect her ability to function.  She maintained family relationships and employment throughout this period.  

The Veteran did show some impaired impulse control.  In February 2010, the Veteran got into a physical fight with a friend.  The Veteran also reported an earlier physical altercation where the Veteran defended a friend.  It was noted that the Veteran lost her temper on a regular basis.  

The Veteran exhibited no spatial disorientation or neglect of personal appearance and hygiene.  In February 2010, the Veteran's appearance was clean and she was oriented.  She did not present difficulty in adapting to stressful circumstances.  The Veteran maintained employment throughout this period.  She did not show an inability to establish and maintain effective relationships.  

In February 2010, the VA examiner noted that the Veteran had a good relationship and support from her mother and she had a few friends, but she had a strained relationship with her daughter and no romantic relationship. 




The Veteran was on medication and she had dropped out of group therapy in August 2009, because the sessions upset her. 

In February 2010, for occupational history, the Veteran stated that she was currently working as a meter reader and that she had lost about two weeks of work over a year for doctors' appointments.  She stated that she was twice written up at work, because of not following directions due to memory problems.

The symptoms associated with the diagnosis of posttraumatic stress disorder were intrusive thoughts, irritability, outbursts of anger, hypervigilance, difficulty concentrating, avoidance, emotional numbing, and diminished in significant activities.  

The VA examiner reported that the Veteran had moderate symptoms of posttraumatic stress disorder and assigned a GAF score of 60.

Analysis 

From February 16, 2010, to April 6, 2011, there was evidence of a change in job performance as the Veteran was twice written -up for not following directions due to memory problems.  There was also evidence of a change in family functioning as the Veteran's relationship with her daughter was strained, but she was able to have a good relationship with her mother and she did have a few friends.  As for social relationship, there was evidence of impaired impulse control as the Veteran described a fight with a friend and Veteran stated that she lost her temper on a regular basis. 

As for the symptoms associated with the diagnosis of posttraumatic stress disorder, such as intrusive thoughts, irritability, outbursts of anger, hypervigilance, difficulty concentrating, avoidance, emotional numbing, and diminished in significant activities, the Veteran did have difficulty concentrating on the job, resulted in problems at work. 


As for the GAF score, the GAF score was 60 on VA examination in February 2010.  A GAF score in the range of 51 to 60 suggests moderate difficulty in social and occupational functioning (for example, few friends and conflicts with co-workers). The GAF score is consistent with the symptoms of posttraumatic stress disorder as described by the Veteran and the degree of occupational and social impairment as reported by VA and by the VA examiner, which is wholly consistent with the 50 percent rating before from February 16, 2010, to April 6, 2011.  

Reconciling the various findings into a consistent disability picture, overall the symptoms, including symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, such as intrusive thoughts, irritability, outbursts of anger, hypervigilance, difficulty concentrating, avoidance, emotional numbing, and diminished in significant activities in combination with other symptoms did not more nearly approximate or equate to occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking or mood, the criteria for a 70 percent rating from February 16, 2010, to April 6, 2011. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have bene met at any time from February 16, 2010, to April 6, 2011. 

In summary, the preponderance of the evidence is against a rating higher than 50 percent at any time from February 16, 2010, to April 6, 2011.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

A Rating from April 6, 2011

From April 6, 2011, posttraumatic stress disorder is rated at 70 percent.  





To receive a higher disability rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The record at no point shows gross impairment in thought processes or communication.  The Veteran's communication was within normal limits in April 2011.  

The VA examiner did note some impairment of thought processes, as the Veteran has difficulty understanding directions.  The impairment does not rise to the level of gross impairment in thought processes.  In June 2011, the Veteran's thought processes were logical.  

The Veteran reported a history of seeing shadows of people.

The Veteran did not exhibit grossly inappropriate behavior.  The Veteran's behavior was appropriate in April 2011.  

The Veteran was not a persistent danger of hurting self or others.  During the April 2011 VA examination, the examiner noted no homicidal or suicidal ideation.  

The Veteran did not experience an intermittent inability to perform activities of daily living.  The Veteran's appearance and hygiene were appropriate in April 2011, with no indication that the Veteran cannot perform her activities of daily living.  

The Veteran was not disoriented to time or place.  The VA examiner noted that the Veteran's orientation was within normal limits in April 2011.  



The Veteran did not exhibit memory loss for names of closest relatives, own occupation, or own name.  Her memory was described as moderately impaired with problems with retention of highly learned materials and forgetting to complete tasks. 

The Veteran was on medication, she received psychotherapy as often as once a week over the last year, and she was in group therapy. 

For occupational history, the Veteran was not working and she had not worked since July 2010, because she could not focus on her task due to confusion and short-term memory difficulties. 

The Veteran's symptoms, including symptoms associated with the diagnosis of posttraumatic stress disorder, cognitive impairment, memory impairment, insomnia, anxiety, panic attacks, depressed mood, and anger outbursts with physical and verbal aggression. 

As for social adjustment, the Veteran described her relationship with her father and mother and four siblings as fine, but her relationship with her daughter was strained.   The VA examiner assigned a GAF score of 40.

Analysis 

The Veteran has not worked since July 2010, because she could not focus on her task due to confusion and short-term memory difficulties.  There is evidence that she is unable to cope effectively with life's demands.  She has trouble following directions, and she has anger outbursts with verbal and physical aggression, resulting in the inability to maintain relationships.   






As for the GAF score, the GAF score was 40 on VA examination in April 2011.  A GAF score in the range of 31 to 40 suggests the inability to work.  The GAF score is consistent with the symptoms of posttraumatic stress disorder as described by the Veteran and the degree of occupational and social impairment as reported by the VA examiner.  The Veteran has a combined schedular 100 percent rating since March 2011.

Reconciling the various findings into a consistent disability picture, overall the symptoms, including symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, do not more nearly approximate or equate to total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name, the criteria for a schedular 100 percent rating from April 6, 2011. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have bene met at any time from April 6, 2011. 

In summary, the preponderance of the evidence is against a rating higher than 70 percent at any time from April 6, 2011.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 








Rating the Right Knee 

Rating Criteria 

The right knee is separately rated for laxity under Diagnostic Code 5257, 10 percent before March 30, 2011, and 30 percent from March 30, 2011, and for a meniscal tear with degenerative changes and ligament injury, 10 percent, under Diagnostic Codes 5010, 5003, 5260.  

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability. The criterion for a 30 percent rating, the maximum rating under Diagnostic Code 5257, is severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.



Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Another potentially applicable Diagnostic Code is Diagnostic Code5258. Under Diagnostic Code a dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint is rated 20 percent.  A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.


Rating Right Knee Laxity

A Rating before March 20, 2011

Before March 20, 2011, right knee laxity was rated 10 percent under Diagnostic Code 5257.  The criteria for higher ratings are either moderate or severe recurrent subluxation or lateral instability.   

VA records show that in August 2007 the Veteran has occasional instability.  Mild laxity was noted.  

On VA examination in October 2007, the Veteran described constant knee pain, but she was able to walk a mile and half and to do the activities of daily living, such as driving, climbing stairs, and bending, although squatting caused pain.  She described flare-ups with swelling two to three times a months, relieved with rest, heat, and massage.  She wore a knee brace when she was required to run for the Army Reserve.  The knee did not affect her balance and did not cause her to fall. 

The VA examiner noted slight anterior laxity, although the knee was stable to varus and valgus stress.  There was no atrophy.  X-rays showed degenerative changes. 

On VA examination in February 2010, the Veteran complained of right knee pain.  The VA examiner reported no symptoms of giving away, instability, dislocation, subluxation, or locking.  The tests for instability were negative. 

On the basis of evidence showing either mild, slight, or no instability, the findings do not more nearly approximate or equate to moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257 before March 30, 2011. 

A Rating from March 30, 2011

From March 30, 2011, the right knee is rated at 30 percent disabling, which is the maximum rating under Diagnostic Code 5257.  


Other potentially applicable Diagnostic Codes pertain to rating a medial meniscus tear with degenerative changes and ligament injury, which is separately rated and will be addressed next. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criterion for a higher rating had been met before March 30, 2011. 

In summary, the preponderance of the evidence is against an initial rating for right knee laxity higher than 10 percent before March 30, 2011, and an initial higher than 30 percent from March 30, 2011.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.

Rating Right Knee Medial Meniscus Tear with Degenerative Changes and Ligament Injury

The right knee medial meniscus tear with degenerative changes and ligament injury is separately rated 10 percent under Diagnostic Codes 5010, 5003, 5260. 


Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

VA records show that in August 2007, the Veteran complained of knee pain.  On range of motion testing, there were 40 degrees loss of flexion (140 - 40 = 100 degrees) and 5 degrees loss of extension.



On VA examination in October 2007, the Veteran complained of constant knee pain.  On range of motion testing, flexion was to 90 degrees and extension was to 0 degrees.  There was tenderness on the McMurray test for a medial meniscal tear and trace swelling. 

On VA examination in February 2010, the Veteran complained of knee pain.  On range of motion testing, flexion was to 140 degrees and extension was to 0 degrees.  There was no change in the range of motion after repetitive testing.  The McMurray test for a medial meniscal tear was negative as was the grinding test. 

In March 2011 on VA examination, the Veteran complained of knee weakness, stiffness, swelling, giving away, locking, and pain.  The Veteran described flare-ups of pain several times a day, precipitated by physical activity.  On range of motion testing, flexion was to 105 degrees and extension was to 0 degrees with pain.  Repetitive range of motion was not tested because of pain, stiffness, and joint swelling.  The McMurray test for a medial meniscal tear was abnormal to a severe degree.    

As right knee flexion either to 100, 90 degrees, or to 105 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 

As right knee extension, either 5 degrees or 0 degrees does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 



While the Veteran does experience pain, the pain does not raise to the level of functional loss to 45 degrees of flexion or 10 degrees of extension of either knee, the criteria for a compensable rating under Diagnostic Codes 5260 and 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

Whereas here limitation of flexion or extension of the right knee is noncompensable under the Diagnostic Codes for limitation of flexion and for extension, the RO assigned 10 percent rating on the basis of satisfactory evidence of painful motion under Diagnostic Code 5003.

As for other applicable Diagnostic Codes for rating a medial meniscus tear, under Diagnostic Code 5258 for a dislocated semilunar cartilage (meniscus), throughout the appeal period, there is evidence of stiffness, swelling or effusion, crepitus, locking pain, positive McMurray's testing for a meniscal tear, and MRI findings of changes in the posterior horn of the medial meniscus that more nearly approximates the criteria for a 20 percent rating, which is the maximum rating under Diagnostic Code 5258.

The 20 percent rating under Diagnostic Code 5258 supplants the 10 percent rating under Diagnostic Code 5003, because a separate rating for painful motion under Diagnostic Code 5003 would be pyramiding, which is not permissible under 38 C.F.R. § 4.14, as pain is already included in the criteria for a 20 percent under Diagnostic Code 5258. 

The assigned 20 percent rating is more than the minimum compensable rating, which is a 10 percent rating, for a knee disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

In summary, an initial rating of 20 percent, which is the maximum rating under Diagnostic Code 5258, is assigned throughout the period of the appeal.


Rating the Low Back Disability 

Rating Criteria 

The low back disability is under Diagnostic Code 5010 for traumatic arthritis.  Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code, in this case, Diagnostic Code 5237, for the specific joint involved.  When the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Before February 16, 2010, the lumbar spine disability was rated noncompensable and from February 16, 2010, the lumbar spine disability has been rated 10 percent.  

A lumbar spine disability is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  Note (1). 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, 



where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 40 percent are for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or nor it radiates), stiffness, or aching in the affected area of the spine. 

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis of the peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 






Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 rating are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  The criteria for a 20 rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note (1). 

A Rating before February 16, 2010

On VA examination in October 2007, the Veteran complained of low level pain with a flare up every few months lasting for 30 minutes to an hour.  Flexion was to 90 degrees, extension was to 20 degrees, lateral rotation to 80 degrees, bilaterally, and lateral flexion to 40 degrees, bilaterally.  The combined range of motion was 230 degrees (90+20+80+80+40+40 = 350 degrees).  The examiner noted no muscle spasms or tenderness.  The straight leg test was negative.  The reflexes were normal.  X-rays of the spine showed a lumbar scoliosis.  

To receive a higher disability rating under the General Rating Formula for the Spine the evidence must show forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  







Flexion to 90 degree and a combined range of motion greater than 235 degrees do not more nearly approximate or equate to forward flexion less than 85 degrees or a combined range of motion less 235 degrees.  And there was no evidence of muscle spasm, guarding, or localized tenderness.

As the low back disability was noncompensable under the General Rating Formula a rating of 10 percent may be assigned if there was satisfactory evidence of painful motion.  Although the Veteran had subjective complaints of pain, painful motion during testing of range of motion was not evident on VA examination and compensable rating under this provision of Diagnostic Code 5003 is not warranted. 

Also, in the absence of painful motion, a 10 percent rating under Diagnostic Code 5003 may be assigned where there is X-ray evidence of involvement of two or more major joints.  The lumbar vertebra are considered to be one major group under 38 C.F.R. § 4.45.  In the absence of X-ray evidence of involvement of two or more major joints, a compensable rating under this provision of Diagnostic Code 5003 is not warranted.  

Also in the absence of painful motion, the minimum compensable rating, that is a 10 percent rating, for a low back disability under 38 C.F.R. § 4.59 is not warranted. See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

In the absence of objective neurologic abnormalities, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities before February 16, 2010, had not been met. 

While the Veteran did complain of pain, painful motion was not shown.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  




To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaint of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As there is no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 1week, but less than 2 weeks during a 12 month period, the criteria for a compensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met.

For these reasons, the Board finds that the criteria for a compensable disability rating for the low back disability have not been met before February 16, 2010.  

A Rating before March 30, 2011

Before March 30, 2011, the low back disability was rated 10 percent.  To receive a disability rating higher than 10 percent, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in February 2010, the Veteran complained of low back pain.  There was no spasm, atrophy, guarding, tenderness, or weakness severe enough to account for the abnormal spinal contour.  The neurological examination was normal.  Flexion was to 85 degrees, extension was to 30 degrees, bilateral lateral flexion was to 25 degrees, and bilateral lateral rotation was to 35 degrees.  
The combined range of motion was 235 degrees (85+30+25+25+35+35 = 235).  The examiner reported no objective evidence of pain on active range of motion testing and no pain or additional limitations with three repetitions. 




Flexion to 85 degrees and a combined range of motion of 235 degrees do not more nearly approximate or equate to forward flexion not greater than 60 degrees or a combined range of motion of not greater than 120 degrees.  And there was no evidence of muscle spasm or guarding to result in an abnormal spinal contour. 

In the absence of objective neurologic abnormalities, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities before March 30, 2011, had not been met. 

And there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2weeks, but less than 4 weeks during a 12 month period, the criteria for a rating higher than 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met.

While the Veteran did experience pain, the pain did not rise to the level of the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As the minimum compensable rating for a lumbar spine disability with painful motion is 10 percent, and as the disability is rated 10 percent, the minimum rating provision for the lumbar spine disability cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  




For these reasons, the Board finds that the criteria for a rating higher than 10 percent before March 30, 2011, had not been met. 

A Rating from March 30, 2011 

On VA examination in March 2011, there was no evidence of incapacitating episodes.  The Veteran complained of stiffness, spasms, and decreased motion.  Physical examination revealed muscle spasm that did not produce an abnormal gait.  The examiner found no guarding of movement.  He also noted that the spinal contour is not preserved due to tenderness.  The examination revealed no weakness, atrophy, or ankylosis.  Flexion was to 84 degrees with pain at 82 degrees, extension was to 26 degrees with pain at 23 degrees, bilateral lateral flexion was to 18 degrees with pain at 18 degrees, right rotation was to 12 degrees with pain at 12 degrees, and left rotation was to 13 degrees with pain at 13 degrees.  The combined range of motion was 171 degrees (84+26+18+18+12+13 = 171).  The VA examiner was unable to perform repetitive range of motion because of stiffness and muscle spasm. 

As 85 degrees of flexion with pain at 82 degrees do not more nearly approximate or equate to flexion not greater than 60 degrees, the criteria for the next higher rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, had not been met.

The Veteran does however have a combined range of motion of 171 degrees with spasms that precluded repetitive testing on the examination.  The inability to test repetitive motion and the fact that the combined range of motion decreased significantly since the Veteran was examined by VA in February 2010 is evidence of an increase in disability that is more than encompassed in the criteria for a 10 percent and more nearly approximates the criteria for the next higher rating, 20 percent under the General Rating Formula. 



In the absence of flexion limited to 30 degrees or less, the criteria for the next higher rating under the General Rating Formula have not been met.

While the Veteran did experience pain, the pain did not rise to the level of flexion limited to 30 degrees or less, the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In the absence of objective neurologic abnormalities, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities from March 30, 2011, had not been met. 

And there was no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks, but less than 6 weeks during a 12 month period, the criteria for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met.

In summary, an initial compensable rating for a low back disability with scoliosis of the lumbar spine and degenerative changes before February 16, 2010, is denied.   An initial rating higher than 10 percent for a low back disability with scoliosis of the lumbar spine and degenerative changes before March 30, 2011, is denied.  An initial rating of 20 percent for a low back disability with scoliosis of the lumbar spine and degenerative changes from March 30, 2011, is granted. 




Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

(The Order follows on the next page.)








ORDER

Initial ratings for posttraumatic stress disorder higher than 30 percent before February 16, 2010, higher than 50 percent before April 6, 2011, and higher than 70 percent from April 6, 2011, are denied.  

Initial ratings for right knee laxity higher than 10 percent before March 30, 2011, and higher than 30 percent from March 30, 2011, are denied.  

An initial rating of 20 percent for right knee medial meniscus tear with degenerative changes and ligament injury is granted, subject to the law and regulations, governing the award of monetary benefits. 

An initial rating for a low back disability with scoliosis of the lumbar spine and degenerative changes at a compensable level before February 16, 2010, is denied.  

An initial rating of 10 percent for a low back disability with scoliosis of the lumbar spine and degenerative changes before March 30, 2011, is denied.

An initial rating of 20 percent for a low back disability with scoliosis of the lumbar spine and degenerative changes from March 30, 2011, is granted, subject to the law and regulations, governing the award of monetary benefits.

REMAND 

During the appeal period, the Veteran has a combined schedular rating of 100 percent from March 30, 2011.  The records shows that the Veteran last worked in August 2010, which reasonable raises a claim for total disability rating for compensation based on individual unemployability before March 30, 2011. 




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where a claim for a total disability rating on the basis of individual unemployability is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability.

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability before March 30, 2011.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



 ____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


